Order
PER CURIAM.
Paul Jaitley appeals the judgment of the Circuit Court of Pettis County of his conviction, as a persistent offender, of the class D felony of driving while intoxicated (DWI), §§ 577.010 and 577.023.3, following a trial before the court. He was sentenced to three years in the Missouri Department of Corrections.
In his sole point on appeal, the appellant claims that the trial court erred in convicting him of the class D felony of DWI and sentencing him as a persistent offender, because the amended information charging him with that offense was defective, depriving the court of jurisdiction to proceed, in that the “punishment statute was not set forth in the body of the information.”
We affirm pursuant to Rule 30.25(b).